Citation Nr: 1236116	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  10-13 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a higher initial rating for anxiety disorder, evaluated as 30 percent disabling from January 2, 2009, to December 20, 2011, and as 50 percent disabling since December 21, 2011.  

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability and as due to in-service herbicide exposure. 

4.  Entitlement to service connection for heart disease, to include as secondary to a service-connected disability and as due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Coyle, Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to June 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).

During the appeal, the RO awarded an increased evaluation for the service-connected anxiety disorder from 30 percent to 50 percent, effective December 21, 2011.  The United States Court of Appeals for Veterans Claims (Court) has held that, on a claim for an original or increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further held that, where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  Thus, this issue remains in appellate status. 

In August 1984, the Veteran filed a claim for service connection for a right cheek scar.  There is no indication in the record, however, that any action was taken on this issue or that the Veteran withdrew the claim.  At a December 2011 VA audiological examination, he reported dizziness that he felt was secondary to his service-connected tinnitus.  The claims for service connection for a right cheek scar and for service connection for a disability manifested by dizziness, to include as secondary to a service-connected disability, have been raised by the record and are referred to the agency of original jurisdiction (AOJ) for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.
REMAND

Although further delay is regrettable, the Board finds that additional development is necessary in order to adjudicate the issues on appeal.

The record reflects that the Veteran is receiving disability benefits from the Social Security Administration (SSA).  VA will make attempts to obtain records in the custody of a Federal department until it is determined that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  Thus, upon remand, the Veteran's SSA records (to include any decision from SSA as well as the medical records used in support of any such determination) should be requested and associated with his VA claims folder.

The Board also notes that the Veteran receives ongoing treatment for his claimed disabilities from Ashland Family Medicine and the Huntington (West Virginia) Vet Center.  Thus, pertinent ongoing treatment records from Ashland Family Medicine since March 2010, and from the Vet Center since November 2009, should be obtained and associated with the claims folder.  

Increased Rating for Anxiety Disorder

In a March 2012 statement, the Veteran, through his representative, asserted that the symptomatology associated with his service-connected psychiatric disorder has worsened since he was last examined.  Specifically, the Veteran contends that he has suicidal tendencies which were not discussed in the December 2011 VA examination report.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  See VAOPGCPREC 11-95 (1995).  

The Board acknowledges that the Veteran has characterized his service-connected psychiatric disorder as posttraumatic stress disorder (PTSD); however, the evidence of record does not reflect a diagnosis of PTSD in accordance with the criteria found in the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125(a).  Rather, service connection has been established for the diagnosed anxiety disorder.  Nevertheless, the Veteran has maintained throughout the appeal that he suffers from PTSD.  The Board notes that the Veteran has verified exposure to combat in Vietnam.  See June 2009 statement from the United States Army and Joint Services Records Research Center (JSRRC) (noting recorded enemy attacks on the Veteran's position in Vietnam.)  His military stressors involve fear of hostile military activity.  See 38 C.F.R. 3.304(f)(3).  Thus, the VA examination scheduled upon remand should clarify whether the Veteran has PTSD or any other psychiatric diagnoses that are traceable to his service.  

Service Connection for Hypertension and Heart Disease

The Veteran contends that his diagnosed atrial fibrillation, tachybrady syndrome, and hypertension are directly related to his service, including as due to exposure to herbicides in Vietnam.  Alternatively, he contends that they are proximately due to, or chronically worsened by, his service-connected psychiatric disorder.  

The Veteran's service treatment records (STRs) are negative for reports of heart disease or hypertension.  Heart disease was not noted on his separation examination dated in June 1968, and his blood pressure was within normal limits, with a blood pressure reading of 136/82.  The post-service clinical evidence of record reflects that the Veteran was first diagnosed with hypertension in approximately July 1992.  The presence of "panic attacks" was also noted at that time.  

The earliest reference to heart disease in the record is dated in May 2000.  At that time, an echocardiogram (ECG) noted "trivial mitral and tricuspid regurgitation," left ventricular enlargement, and "slight left atrial enlargement."  A June 2000 stress myoview scan showed "perfusion changes compatible with reversible ischemia involving the septum."  In January 2001, a pacemaker was implanted as a result of "sick sinus syndrome."  In June 2001, the Veteran complained of fatigue and nausea with activity, and noted that "[coronary artery disease] is a possibility."  

A December 2004 clinical note reflects complaints of jaw pain.  A November 2004 stress myoview scan showing "distal inferior ischemia."  A cardiac catheterization conducted in December 2004 showed "minimal coronary atherosclerosis."  
In April 2007, the Veteran's cardiologist noted that the Veteran's diagnoses were "history of atrial fibrillation" and "sick sinus syndrome, status post permanent pacemaker.  No ... coronary artery disease known."  A November 2007 stress myoview scan was normal, with no evidence of cardiac abnormalities. 

The Veteran underwent a VA heart examination in January 2010.  The examiner found that hypertension was not the result of "PTSD," because the Veteran had "essential hypertension, meaning that the cause is not known" and because there was "no evidence in the medical literature of an association between essential hypertension and PTSD."  The examiner also noted that the Veteran's atrial fibrillation with tachybrady syndrome was not related to "PTSD," because there was no association in the medical literature between atrial fibrillation with tachybrady syndrome and PTSD.  In coming to his conclusion, the examiner noted that the December 2004 cardiac catheterization showed "minimal coronary artery disease."  In an addendum dated in March 2010, however, the examiner stated that the Veteran had "no history of coronary artery disease and therefore his cardiac disease is not ischemic in nature."

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the Veteran's claims for service connection for hypertension and heart disease.  The VA examiner did not address the medical probabilities that either disorder was directly related to the Veteran's service, to include as due to his conceded exposure to herbicides in Vietnam.  In addition, the examiner found that the Veteran's hypertension and heart disease were not related to PTSD, citing medical literature to support his conclusion; however, the Veteran has not been diagnosed with PTSD.  The examiner did not provide any opinion as to whether hypertension or heart disease could be related to his service-connected anxiety disorder.  This is particularly significant in light of the fact that the Veteran's initial diagnosis of hypertension in July 1992 occurred in conjunction with a diagnosis of "panic attacks."  

Moreover, service connection on a secondary basis may be granted under one of two conditions.  The first occurs when the disorder is proximately due to or the result of a disorder of service origin.  In that case, all symptomatology resulting from the secondary disorder will be considered in rating the disability.  The second occurs when a service-connected disability aggravates a nonservice-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  Here, the VA examiner's opinion failed to address whether the Veteran's nonservice-connected hypertension and/or heart disease are aggravated by his service-connected psychiatric disorder.  Thus, the Board finds that the VA examiner's January 2010 medical opinion is inadequate, and that remand is necessary to obtain a new VA examination.  

Further, the examiner characterized the findings on the December 2004 cardiac catheterization report as "minimal coronary artery disease," but contradicted his findings in a March 2010 addendum, stating that there was "no history of coronary artery disease."  The clinical notes of record are similarly contradictory as to the presence of ischemia, with some notes indicating that there was ischemia and other notes reflecting no evidence of ischemia or coronary artery disease.  Thus, the examination scheduled upon remand should clarify whether the Veteran has ischemic heart disease, to include coronary artery disease.  This is particularly important in light of a recent amendment to 38 C.F.R. § 3.309(e) establishing a presumption of service connection for ischemic heart disease (including coronary artery disease) based upon exposure to herbicides used in the Republic of Vietnam during the Vietnam era, effective August 31, 2010.  75 Fed. Reg. 14,391.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining appropriate authorization, contact Ashland Family Medicine and the Huntington Vet Center and request that all records of treatment that the Veteran may have received at Ashland Family Medicine since March 2010, and at the Vet Center since November 2009, be provided for inclusion with the record.  All attempts to obtain these private records should be documented and, if those records are not received, the AOJ must follow the notification procedures of 38 C.F.R. § 3.159(e) (2011).
2.  Request from the SSA a copy of any decision(s) awarding disability benefits to the Veteran and the medical records used in support of any such determination(s).  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  The Veteran must be notified of the attempts made and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All such available records should be associated with the claims folder.  

3.  Then, after the aforementioned development has been completed, schedule the Veteran for a VA psychiatric examination.  The claims folder and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation that this review has taken place should be made in the evaluation report.  All necessary tests and studies, including appropriate psychological studies (if determined to be necessary by the examiner), should be conducted in order to identify the nature and extent of the Veteran's service-connected psychiatric disorder.  

a.  The examiner is asked to define the Veteran's psychiatric disability.  In this regard, the examiner must include a specific finding as to whether the Veteran has PTSD.  If PTSD is diagnosed, the examiner must specifically opine whether it is at least as likely as not (i.e., at least a 50 percent probability) that the stressor (or stressors) claimed by the Veteran is (or are) linked to fear of hostile military activity and adequate to support a diagnosis of PTSD under the criteria set out in the DSM-IV, and whether the Veteran's symptoms are related to the claimed stressor(s).  [For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho- physiological state of fear, helplessness, or horror.]  The examiner is advised that the Veteran has verified exposure to combat in Vietnam.  

b.  If a psychiatric disability other than PTSD or an anxiety disorder is diagnosed, the examiner must opine as to whether it is at least as likely as not (a 50 percent probability or greater) that such disability had its clinical onset in service or is otherwise related to active duty.  

c.  Also, the examiner should include a detailed account of all manifestations of the psychiatric disability found to be present.  The examiner's attention is directed to the Veteran's March 2012 assertions that he has suicidal ideation.  A multi-axial assessment should be provided, including an explanation of the meaning of the Global Assessment of Function (GAF) score assigned.  

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to render a requested opinion without resort to pure speculation, he or she must so state and a complete rationale for such a finding must be provided.  

4.  Also, schedule the Veteran for an appropriate examination to determine the nature, extent, and etiology of his hypertension and any diagnosed heart disease.  The claims folder and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation that this review has taken place should be made in the evaluation report.  All relevant testing should be completed.  

a.  The examiner should define any cardiovascular disorders [including any ischemic heart disease or coronary artery disease] shown on examination.  In so doing, the examiner must reconcile his or her findings with the private medical records showing treatment for possible ischemia prior to 2004 and with the subsequent treatment records denying the presence of ischemic heart disease.  The examiner should comment on whether the finding of "minimal coronary atherosclerosis" on cardiac catheterization in December 2004 is sufficient for a diagnosis of coronary artery disease.  

b.  For any cardiovascular disorder other than ischemic heart disease or coronary artery disease diagnosed on examination-to include hypertension, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any such hypertension and/or heart disease [other than ischemic heart disease or coronary artery disease] had its(their) clinical onset in service or is(are) otherwise related to the Veteran's military service, to include as due to the Veteran's conceded exposure to herbicides in service.  The examiner is advised that the Veteran is competent to report the onset, frequency and severity of cardiac symptoms that are capable of lay observations.  

c.  If the examiner finds that hypertension and/or heart disease [other than ischemic heart disease or coronary artery disease] did not have a clinical onset during service, and are not otherwise related to his military service, the examiner should then express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any such diagnosed disorders was(were) caused or aggravated (permanently worsened beyond its normal progression) by a service-connected disability.  [If the examiner determines that either hypertension or a heart disease was (or were) aggravated by a service-connected disability, the examiner should quantify the approximate degree of aggravation.]  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to render a requested opinion without resort to pure speculation, he or she must so state and a complete rationale for such a finding must be provided.

5.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in compliance with the directives of this Remand.  If a report is(are) deficient in any manner, the AOJ should return it to the examiner(s) for corrective action. 

6.  Thereafter, readjudicate the issues on appeal.  If any claim remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for appellate review.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2009).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

